NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WARNER CHILCOTT LABORATORIES IRELAND
LIMITED, WARNER CHILCOTT COMPANY, LLC,
WARNER CHILCOTT (US), LLC, AND MAYNE
PHARMA INTERNATIONAL PTY. LTD.,
Plain.tiffs-Appellees,
V.
MYLAN PHARMACEUTICALS INC. AND MYLAN
INC., _
Defen.dan,ts-Appellants.
2011-1611
Appea1 from the United States District Court for the
District of New Jersey in case no. 09-CV-2073, Judge
Wi11iam J . Martini.
ON MOTION
ORDER
Upon consideration of the September 29, 2011 order
expediting briefing on the merits of this appea1,
IT 13 ORDERED THAT:

WARNER CHILCOTT LABS V. MYLAN PHARMA 2
Oral argument for the merits of the appeal is sched-
uled to be held at 10 a.m., N0vember 22, 2011, in Court-
room 201. The parties shall notify the clerk in writing of
the name of the counsel who will present oral argument
no later than November 7, 2011.
FoR THE C0URT
SEP 3 0 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Wil]iam J. He1ler, Esq.
Larry J. Shatzer, Esq. g_3_gguR-§ mg
THE FED1; l1T
§2~F
1-fm
2`-SW
§§
Q LS
s8 l §
SEP 30 2011
.lANJ'lDRBA!.Y
0LEWd